DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/652,227, filed on 03/30/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/2022, 02/18/2022, 05/23/2022, and 10/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, the step of “receiving, from a distributed unit (DU) node, a message including status information of a radio bearer” does not have support of proper antecedent basis from the original specification.
In claim 2, the step of “transmitting, to the DU node, a UE context modification request message including identification information of the radio bearer” does not have support of proper antecedent basis from the original specification.
In claim 6, the steps of “generating status information of a radio bearer” and “transmitting, to a central unit (CU) node, a message including the status information” do not have support of proper antecedent basis from the original specification.
In claim 7, the step of “receiving, from the CU node, a UE context modification request message including identification information of the radio bearer” does not have support of proper antecedent basis from the original specification.
In claim 11, the operation of “receive, from a distributed unit (DU) node, a message including status information of a radio bearer” does not have support of proper antecedent basis from the original specification.
In claim 12, the operation of “transmit, to the DU node, a UE context modification request message including identification information of the radio bearer” does not have support of proper antecedent basis from the original specification.
In claim 16, the operations of “generate status information of a radio bearer” and “transmit, to a central unit (CU) node, a message including the status information” do not have support of proper antecedent basis from the original specification.
In claim 17, the operation of “receive, from the CU node, a UE context modification request message including identification information of the radio bearer” does not have support of proper antecedent basis from the original specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Regarding claim 1, the step of “receiving, from a distributed unit (DU) node, a message including status information of a radio bearer” was not disclosed in the original specification.

	Regarding claim 2, the step of “transmitting, to the DU node, a UE context modification request message including identification information of the radio bearer” was not disclosed in the original specification.

	Claims 3-5 are rejected for depending on claim 1.

	Regarding claim 6, the steps of “generating status information of a radio bearer” and “transmitting, to a central unit (CU) node, a message including the status information” were not disclosed in the original specification.

	Regarding claim 7, the step of “receiving, from the CU node, a UE context modification request message including identification information of the radio bearer” was not disclosed in the original specification.

	Claims 8-10 are rejected for depending on claim 6.

	Regarding claim 11, the operation of “receive, from a distributed unit (DU) node, a message including status information of a radio bearer” was not disclosed in the original specification.

	Regarding claim 12, the operation of “transmit, to the DU node, a UE context modification request message including identification information of the radio bearer” was not disclosed in the original specification.

	Claims 13-15 are rejected for depending on claim 11.

	Regarding claim 16, the operations of “generate status information of a radio bearer” and “transmit, to a central unit (CU) node, a message including the status information” were not disclosed in the original specification.

	Regarding claim 17, the operation of “receive, from the CU node, a UE context modification request message including identification information of the radio bearer” was not disclosed in the original specification.
	Claims 18-20 are rejected for depending on claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9, 12-13, and 16 of U.S. Patent No. 11,265,946 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

	Regarding claim 1, by omitting the steps of “transmitting, to a DU node of the one or more DU nodes, a request message…” and “receiving, from the DU node, a response message…” of claim 1 of U.S. Patent No. 11,265,946 B2, the combination of claims 1 and 4 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 1 of the instant application.

	Regarding claim 3, by omitting the steps of “transmitting, to a DU node of the one or more DU nodes, a request message…” and “receiving, from the DU node, a response message…” of claim 1 of U.S. Patent No. 11,265,946 B2, the combination of claims 1 and 4 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 3 of the instant application.

	Regarding claim 4, it would have been obvious to one of ordinary skill in the art to have the message including status information of a radio bearer be associated with the user plane, as a radio bearer is used for transmitting/receiving user or control data as known in the art.  Therefore, the combination of claims 1 and 4 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 4 of the instant application.

	Regarding claim 6, by omitting the steps of “receiving, from a central unit (CU) node connected to one or more DU nodes, a request message…” and “transmitting, to the CU node, a response message…” of claim 5 of U.S. Patent No. 11,265,946 B2, the combination of claims 5 and 8 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 6 of the instant application.

	Regarding claim 8, by omitting the steps of “receiving, from a central unit (CU) node connected to one or more DU nodes, a request message…” and “transmitting, to the CU node, a response message…” of claim 5 of U.S. Patent No. 11,265,946 B2, the combination of claims 5 and 8 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 8 of the instant application.

	Regarding claim 9, it would have been obvious to one of ordinary skill in the art to have the message including status information of a radio bearer be associated with the user plane, as a radio bearer is used for transmitting/receiving user or control data as known in the art.  Therefore, the combination of claims 5 and 8 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 9 of the instant application.

	Regarding claim 11, by omitting the operations of “transmit, to a DU node of the one or more DU nodes, a request message…” and “receive, from the DU node, a response message…” of claim 9 of U.S. Patent No. 11,265,946 B2, the combination of claims 9 and 12 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 11 of the instant application.

	Regarding claim 13, by omitting the operations of “transmit, to a DU node of the one or more DU nodes, a request message…” and “receive, from the DU node, a response message…” of claim 9 of U.S. Patent No. 11,265,946 B2, the combination of claims 9 and 12 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 13 of the instant application.

	Regarding claim 14, it would have been obvious to one of ordinary skill in the art to have the message including status information of a radio bearer be associated with the user plane, as a radio bearer is used for transmitting/receiving user or control data as known in the art.  Therefore, the combination of claims 9 and 12 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 14 of the instant application.

	Regarding claim 16, by omitting the operations of “receive, from a central unit (CU) node connected to one or more DU nodes, a request message…” and “transmit, to the CU node, a response message…” of claim 13 of U.S. Patent No. 11,265,946 B2, the combination of claims 13 and 16 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 16 of the instant application.

	Regarding claim 18, by omitting the operations of “receive, from a central unit (CU) node connected to one or more DU nodes, a request message…” and “transmit, to the CU node, a response message…” of claim 13 of U.S. Patent No. 11,265,946 B2, the combination of claims 13 and 16 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 18 of the instant application.

	Regarding claim 19, it would have been obvious to one of ordinary skill in the art to have the message including status information of a radio bearer be associated with the user plane, as a radio bearer is used for transmitting/receiving user or control data as known in the art.  Therefore, the combination of claims 13 and 16 of U.S. Patent No. 11,265,946 B2 is directed to substantially same invention as claim 19 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Park et al. (US 2018/0368205 A1) discloses a distributed unit transmitting radio link state information for a wireless device to a central unit.
	Kim (US 2019/0069333 A1) discloses a distributed unit informing a central unit using a radio link outage/failure indication.
	Park et al. (US 2019/0215756 A1) discloses a wireless device sending uplink RRC messages to a base station CU indicating radio link failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461